Filed 6/22/15 P. v. Anderson CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


THE PEOPLE,                                                          B257454

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA067817)
         v.

RODNEY ANDERSON,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
Kathryne A. Stoltz, Judge. Affirmed in part, reversed in part.
         Barbara A. Smith, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Paul M. Roadarmel, JR,
Supervising Deputy Attorney General, and Allison H. Chung, Deputy Attorney General,
for Plaintiff and Respondent.
       Defendant, Rodney Anderson, appeals after he was sentenced to 19 years, 8
months in state prison for committing two violent felonies and because of his prior
serious felony conviction. After reviewing the record, appointed appellate counsel filed
an opening brief in which no issues were raised. Instead, appointed appellate counsel
requested we independently review the entire record on appeal pursuant to People v.
Wende (1979) 25 Cal. 3d 436, 441. (See Smith v. Robbins (2000) 528 U.S. 259, 277-284.)
There are no arguments that are potentially favorable to defendant that can be raised.
After conducting our independent review, we concluded there was a potential
jurisdictional error in connection with the presentence credit award and requested further
briefing. (See People v. Karaman (1992) 4 Cal. 4th 335, 349, fn. 15; People v. Chilelli
(2014) 225 Cal. App. 4th 581, 591.)
       Defendant was given credit for 542 days of actual presentence credit and 81 days
of conduct credits. (Pen. Code, §§ 2900.5, subd. (a); 2933.1, subd. (c).) We conclude
there is no substantial evidence which supports this particular calculation of presentence
credits. According to the probation report, defendant was arrested on June 4, 2011. But
according to the preliminary hearing testimony, defendant was arrested on January 4,
2011. According to the clerk’s minutes, defendant remained in custody for certain until
March 28, 2012. According to the bail bond in the superior court file, defendant posted
bail on April 3, 2012. Thus, assuming the preliminary hearing testimony is correct as of
April 3, 2012, when released on bail, defendant had served 455 days in custody.
       On January 2, 2013, defendant failed to appear in court as ordered and a bench
warrant for his arrest was issued. Defendant remained out of custody until November 13,
2013, when he was arrested in Las Vegas, Nevada. According to Clark County, Nevada
correctional records, as of November 19, 2013, defendant had a scheduled preliminary
hearing on December 2, 2013. The same custody records show defendant was also held
as a fugitive from another state. Also, on November 19, 2013, a Nevada official sent an
e-mail to Los Angeles County Deputy District Attorney Alex Huntsman. The e-mail
requested a decision be made by the Los Angeles authorities as to whether they desired
that defendant be extradited as a result of the pending arrest warrant. On November 21,

                                             2
2013, a representative of the Office of the Los Angeles County District Attorney
expressed its desire that defendant be extradited. On an uncertain date, defendant
received a six-month jail sentence as a result of his conviction for making a false
statement. After being returned from Las Vegas, defendant appeared in the trial court on
May 21, 2014. Defendant was later sentenced on June 27, 2014.
       As noted, when sentenced in Los Angeles, defendant received 542 days of credit
for time actually served in custody. Defendant was in custody for 226 days between
November 13, 2013, his Clark County, Nevada arrest date, and when he was sentenced
on June 27, 2014. When the 455 days served prior to posting bail is added to the 226
days served after defendant’s Clark County, Nevada arrest, he served 681 days in actual
custody. However, as we will note, there is an issue of improper double credits.
       No doubt, defendant is entitled to credit for time spent awaiting extradition to
California. (In re Watson (1977) 19 Cal. 3d 646, 648, 650-654; People v. Underwood
(1984) 162 Cal. App. 3d 420, 424 [Watson rule does not apply if the accused is sentenced
in the other state]; People v. Joyner (1984) 161 Cal. App. 3d 364, 369 [Watson rule
inapplicable to custody served because of an offense unrelated to resisting extradition].)
But defendant is ineligible for credit for the time he actually served on the Clark County
charge which resulted in a conviction. While awaiting trial or case settlement and as a
sentenced prisoner in the Las Vegas jail, defendant was not entitled to presentence credits
in this case. (In re Joyner (1989) 48 Cal. 3d 487, 489-493; In re Rojas (1979) 23 Cal. 3d
152, 156-157.) Complicating matters though is there is no evidence as to when defendant
completed service of his Las Vegas jail sentence. Under Nevada law, defendant
potentially was entitled to presentence credits for time actually served. (Nev. Rev. Stats,
§ 176.055.) In addition, defendant could, depending on the circumstances, receive credits
for acting in an “obedient, orderly and faithful” manner while in custody in a local
detention facility. (Nev. Rev. Stats, § 211.320, subd. (1)(a).) Our record does not reflect
when defendant completed his Nevada sentence.
       Thus, in order to properly calculate defendant’s presentence credit award, it will
be necessary for the trial court to determine the date when defendant completed his Las

                                             3
Vegas jail sentence. Then, that number, the time awaiting trial or case settlement and
until the completion of his sentence, must be deducted from the 226 days served after
defendant’s Clark County arrest. The resulting number must be added the 455 days
served by defendant prior to posting bail on April 3, 2012. Then, the trial court is to
recalculate the amount of presentence conduct credits given his conviction of two violent
felonies. (Pen. Code, §§ 459-460, subd. (a), 667.5, subd. (c)(21), 2933.1, subd. (c).)
       The judgment of conviction and state prison sentences are affirmed. The
calculation of presentence credit is reversed. Upon remittitur issuance, the trial court is to
recalculate defendant’s presentence credits as discussed in the body of this opinion. The
superior court clerk is to then serve a corrected abstract of judgment on the Department
of Corrections and Rehabilitation.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



       KRIEGLER, J.



       KIRSCHNER, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              4